


EXHIBIT 10(dd)


EMPLOYMENT AGREEMENT


Larry Steinberg, as Senior Vice President Technology, you are a valuable
Agilysys employee, and we expect you to make a significant contribution to
Agilysys’ success. As a result, Agilysys, Inc. (“Agilysys”) wishes to employ you
during the following years under the terms of this Agreement.


1.         Employment Period. You will be employed by Agilysys for the period
beginning on May 9, 2012, and ending with the Termination Date as defined in
Paragraph 5, below (the “Employment Period”).
         
2.         Position. You shall initially be employed in the position set forth
above, with the duties and responsibilities customarily associated with that
position. From time to time, Agilysys may determine that it is in Agilysys’ best
interest to add to, subtract from, or otherwise change your duties and
responsibilities, or change or eliminate your title.
         
3.         Best Efforts. You shall devote all of your business time and
attention to your duties as an employee of Agilysys. You shall use your best
efforts, energies, and skills to advance the business of Agilysys, to further
and improve its relations with suppliers, customers and others, and to keep
available to Agilysys the services of its employees. You shall perform your
duties in compliance with all laws and Agilysys’ published policies, including
ethical standards set forth in the Code of Business Conduct.
         
4.         Compensation. Your compensation will be pursuant to Agilysys’
standard programs in effect from time to time. Agilysys reserves the right,
however, in its sole discretion, to impose salary reduction, and/or other cost
reduction programs, which may reduce your targeted cash compensation (provided
that any such program is not discriminatory and treats you the same as other
Agilysys employees holding similar positions). You shall be eligible to
participate in any and all employee benefit plans made available from time to
time to Agilysys employees generally.        
         
5.         Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, or without Cause by Agilysys. The last date of your
employment as a result of termination for any of these reasons is the
“Termination Date.”
        
     A.         Termination for Cause and Voluntary Termination. If your
employment terminates for any of the following reasons: (a) your death,
disability, or legal incompetence; (b) the issuance by Agilysys of a notice
terminating your employment “for Cause” (which, for these purposes, means:
(i) breach of any term of this Agreement or any other duty to Agilysys;
(ii) dishonesty, fraud, or failure to abide by the published ethical standards,
conflict of interest, or other policies of Agilysys; (iii) your conviction for
any felony crime, or for any other crime involving misappropriation of money or
other property of Agilysys; (iv) misconduct, malfeasance or insubordination; or
(v) gross failure to perform under this Agreement (not including simply a

1



--------------------------------------------------------------------------------




failure to attain quantitative targets); or (c) you voluntarily resign your
employment, then your salary will end on the Termination Date.
             
B.         Termination Without Cause. If your employment is terminated by
Agilysys for any reason other than those identified in Paragraph 5.A., above,
upon signing a release, you will be paid a severance (“Severance Payments”)
equal to one (1) year regular base and target annual incentive salary (if
applicable), which will be at the rate applicable to you at the time your
employment terminates and will be paid during regular pay intervals during the
one (1) year period (“Severance Period”). In case of termination without Cause,
you will be eligible to continue to participate in applicable medical and dental
coverage program(s) available to Agilysys employees for the duration of the
Severance Period. You will not otherwise be eligible for severance under any
Agilysys severance plan.


C.         Position. If Agilysys changes your position such that your
responsibilities or compensation are substantially lessened (a “Change of
Position”), then you may, within 30 days of such Change of Position, give
Agilysys written notice that you are terminating your employment for this
reason. Such termination for Change of Position will be deemed a termination by
Agilysys without Cause for purposes of this Agreement and you shall be entitled
to the Severance Payments described in Paragraph 5.B., above.


6.         Confidential Information. During the course of your employment, you
have learned, and will learn, various proprietary or confidential information of
Agilysys and/or its related and affiliated companies (including the identity of
customers and employees; vendor information; marketing information and
strategies; sales training techniques and programs; product development and
design; acquisition and divestiture opportunities and discussions; and data
processing and management information systems, programs, and practices). You
shall use such information only in connection with the performance of your
duties to Agilysys and agree not to copy, disclose, or otherwise use such
information or contest its confidential or proprietary nature. You agree to
return any and all written documents containing such information to Agilysys
upon termination of your employment.
         
7.         Restrictive Covenants.

     A.         No Hiring. During the Employment Period and for 12 months
thereafter, you agree not to employ or retain, have any other person or firm
employ or retain, or otherwise participate in the employment or retention of any
person who was an employee or consultant of Agilysys at any time during the
12 months preceding the end of the Employment Period.
             
     B.         Non-Competition. In the event that (i) Agilysys terminates your
employment for Cause or (ii) you voluntarily terminate your employment with
Agilysys for any reason other than Change of Position, you agree that for a
period of 12 months after such termination you will not be employed by, own,
manage, operate, or control, or participate, directly or indirectly, in the
ownership, management, operation, or control of, or be connected with (whether
as a director, officer, employee, partner, consultant, or otherwise), any
business which competes with the business of Agilysys, including but not limited
to the sale of information technology products

2



--------------------------------------------------------------------------------




and services, enterprise computer systems, and related consulting, integration,
maintenance and professional services (the “Non-compete Obligation.”)
             
     C.         In the event that (i) Agilysys terminates your employment for
any reason other than for Cause or (ii) you terminate your employment for
reasons of Change of Position, then the above Non-Compete Obligation will not
apply to you, unless Agilysys, at its option, elects to extend the Non-Compete
Obligation to you for up to a twelve-month period (“Non-Competition Period”), in
which case Agilysys will pay your regular base and target incentive salary (if
applicable), in accordance with regular payroll practices (the “Non-Competition
Payments”), during the Non-Compete Period.
             
Any Non-Competition Payments made to you will be in lieu of Severance Payments.
To the extent the Non-Competition Period is shorter than the Severance Period
applicable to you, if any, Severance Payments, if applicable to you, will be
made to you for the duration of the remainder of the Severance Period after the
end of the Non-Competition Period. All decisions as to (i) whether to extend to
you the Non-Compete Obligation (and therefore, whether to make Non-Competition
Payments to you); and (ii) the duration of any such Non-Compete Period, shall be
within the sole discretion of Agilysys, and will be communicated to you at the
time of termination. The Non-Competition Payments described in this subparagraph
C. apply only to termination of your employment by Agilysys for reasons other
than for Cause, or if you terminate your employment for reasons of Change of
Position.
             
     It is understood and acknowledged that any Non-compete Obligation arising
under Paragraph 7 shall be in addition to any other obligations on your part
under this Agreement, including but not limited to the confidentiality and
no-hiring provisions of Paragraphs 6 and 7.A., above.            
            
8.         Assignment of Inventions. Agilysys by law is entitled to all rights,
ideas, inventions and works of authorship relating to its business that are made
by its employees during the scope of their work, whether or not conceived during
regular business hours, for Agilysys when using Agilysys resources. You agree to
promptly and fully disclose to Agilysys all ideas, inventions, discoveries,
creations, designs, methods, and other technology and rights (and any related
improvements or modifications thereof), whether or not protectable under any
form of legal protection afforded to intellectual property (collectively,
“Innovations”), relating to any activities or proposed activities of Agilysys
and its affiliates and subsidiaries, conceived or developed by you (alone or
jointly with others) during your employment, whether or not conceived during
regular business hours. Such Innovations shall be the sole property of Agilysys.
To the extent possible, such Innovations shall be considered a Work Made for
Hire under the U.S. Copyright Act. To the extent the Innovations may not be
considered such a Work Made for Hire, you agree to automatically assign to
Agilysys, at the time of creation of such Innovations, any right, title, or
interest that you may have in such Innovations. You further agree that you will
execute such written instruments, and perform any other tasks as may be
necessary in the opinion of Agilysys to obtain a patent, register a copyright,
or otherwise protect or enforce Agilysys’ rights in such Innovations.

3



--------------------------------------------------------------------------------




         
9. Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this Agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.
         
10. Severability and Reformation. The provisions of Paragraphs 6 through 10 of
this Agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any paragraph,
phrase, or other provision of this Agreement that is determined by a court of
competent jurisdiction to be overly broad in scope, duration, or area of
applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this Agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.
         
11. Assignment.


     (a)         This Agreement is personal to you, and cannot be assigned by
you to any other party.
             
     (b)         This Agreement shall inure to the benefit of, and be binding
upon and enforceable by Agilysys, and by its successors and assigns. This
Agreement may be assigned by Agilysys, without your consent, to a third party
(“Assignee”) in connection with the sale or transfer of all or substantially all
of Agilysys’ business, or any division or unit thereof, whether by way of sale
of stock, sale of assets, merger or other transaction. Such assignment by
Agilysys will not constitute nor be deemed a termination of your employment by
Agilysys, and will not give rise to any rights under Paragraph 5 of this
Agreement. After such assignment, any further rights which you have under this
Agreement will be the responsibility of the Assignee.

12. General. This Agreement constitutes our full understanding relating to your
employment with Agilysys, and replaces and supersedes any and all agreements,
contracts, representations or understandings with respect to your employment.
This Agreement is governed by and is to be construed and enforced in accordance
with the internal laws of the State of Georgia, without giving effect to
principles of conflicts of law. In the event of a conflict between the terms
hereof and the provisions of Agilysys’ Employee Handbook or its Policies and
Procedures, the terms hereof shall control; otherwise, the provisions of the
Employee Handbook shall remain applicable to your employment relationship. This
Agreement may not be superseded, amended, or modified except in a writing signed
by both parties.
         
In witness whereof the parties have executed this Agreement this 10 day of
April, 2012.
                      
AGILYSYS, INC.          

/s/ James H. Dennedy    

4



--------------------------------------------------------------------------------




By: James H. Dennedy         
President and Chief Executive Officer


/s/ Larry Steinberg    
By: Larry Steinberg

5

